DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11, 15-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the identified chat rooms” in the last line.  There is insufficient antecedent basis for this limitation in the claim.
As per claim 2, the claim recites “upon request by the user…”.  However, it is unclear to the examiner whether this directly correlates to the previously claimed “upon request by the user…” in claim 1, or whether this is a separate request by the user altogether.  For purposes of expedited prosecution, the examiner interprets claim 2 to read “upon a second request by the user…”, and claim 1 to read “upon a first request by the user…”.  
As per claim 2
As per claim 3, the claim recites “a chat room” in line 2.  However, it is unclear to the examiner whether this directly correlates to the previously claimed “a chat room” in claim 1.  For purposes of expedited prosecution, the examiner has interpreted claim 3 to read “the chat room”.  Claims 4-8 and 10-11 similarly recite “a chat room” and are rejected for similar reasoning to claim 3.
As per claim 9, the claim recites “upon request by the user…”.  However, it is unclear to the examiner whether this directly correlates to the previously claimed “upon request by the user…” in claim 1, or whether this is a separate request by the user altogether.  For purposes of expedited prosecution, the examiner interprets claim 2 to read “upon a second request by the user…”, and claim 1 to read “upon a first request by the user…”.  
Claim 10 recites the limitation "the audio output", “the electronic device”, and “the audio” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
As per claim 15, the claim recites “a chat room” in line 3.  However, it is unclear to the examiner whether this directly correlates to the previously claimed “at least one chat room” in claim 14.  For purposes of expedited prosecution, the examiner has interpreted claim 15 to read “a new chat room”.
As per claim 16, the claim recites “within the chat room”.  However, it is unclear which chat room is being referred to, as there is “a chat room” claimed in claim 16 (line 2), and “at least one chat room” in claim 14.
As per claim 18, the claim recites “a chat room” in lines 2-3.  However, it is unclear to the examiner whether this directly correlates to the previously claimed “a chat room” in claim 14.  For purposes of expedited prosecution, the examiner has interpreted claim 18 (lines 2-3) to read “a chat room of the at least one chat room”.  
As per claim 19, the claim recites “the chat room” in line 3.  However, it is unclear to which of the previously claimed “one or more chat rooms” is being referred.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards “software per se”.  The claims recite “a server” and “a first electronic device”, but as these may be solely software embodiments (the integrated communication system may be based in software, see para. [0037] of applicant’s specification), the claim is non-statutory.  The examiner suggests incorporating hardware language from para. [0036] of the applicant’s specification in order to overcome this rejection (e.g. processor and memory).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9, 13-19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polis, et al (US Patent No. 7,886,000 B1 hereinafter Polis), and further in view of Amidon, et al (US Patent No. 8,346,864 B1 hereinafter Amidon).

Claim 1 is an independent claim and Polis discloses a method, comprising: 
identifying registered social networks and instant messaging networks associated with a user of an integrated communication network (acquiring, from a user, whatever is needed to facilitate the user’s log-in to each of their third party systems, col. 3, lines 13-17; third party systems include social network and instant messaging systems, see FIG. 5); 
logging the user into all identified social networks and instant messaging networks associated with the user (the log-in engine can use the acquired information to automatically log the user computer system into each of their third party systems, col. 3, lines 14-17); 
identifying pre-selected friends of the user within the identified social networks and instant messaging networks and displaying a list of the preselected friends to the user (view buddy lists from all accounts, col. 9, lines 33-41; retrieve friend’s list and screen names from social networking site, col. 5, lines 53-59); 

Polis further discloses generally providing chat room services (chat room services, see col. 13, lines 31-36).  However, Polis does not specifically disclose, but Amidon teaches, determining whether one or more of the preselected friends of the user has created a chat room in one or more of the instant messaging networks and social networks associated with the user (user A initiates a social network conference, col. 10, lines 15-17; user D later comes online and is presented with the option of joining the conference, col. 15, lines 52-54; users…join a conference already in progress, col. 4, lines 28-29; user D later joins conference, col. 16, lines 1-5); and if during the determining a chat room is identified and (user D later comes online and is presented with the option of joining the conference, col. 15, lines 52-54; users…join a conference already in progress, col. 4, lines 28-29; user D later joins conference, col. 16, lines 1-5).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.  The examiner further notes that the applicant’s claim language “if….” in this method renders the limitation that follows as optional.  Therefore, the examiner strongly suggests amending the claim language to necessitate the last limitation in the claim.

As per claim 2, claim 1 is incorporated and Polis further discloses creating a chat room for the user in the integrated communication network (chat room services, col. 13, lines 30-36).
	Polis does not specifically disclose, but Amidon teaches, creating a chat room after the determining and upon request by the user (user initiates a social network conference, col. 2, lines 57-61; a user may indicate that the user wishes to automatically create a new conference any time…col. 14, lines 22-23).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.  The examiner notes that while Amidon does not specifically disclose creating a chat room after the determining, a person having ordinary skill in the art would have found it obvious to create a chat room at any point in time in light of Polis and Amidon, as this would not have required significant modifications to Amidon in light of Polis that are outside the scope of a person having ordinary skill in the art.

As per claim 3, claim 1 is incorporated and Polis discloses a chat room of the integrated communication network (see col. 13, lines 31-36).  Polis does not specifically disclose, but Amidon teaches, the method further comprising: connecting a user to a chat room within the integrated communication network via a voice over internet protocol call (users may participate in social network conferences by way of…VoIP, col. 3, lines 4-11).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.

As per claim 4, claim 1 is incorporated and Polis discloses a chat room of the integrated communication network (see col. 13, lines 31-36).  Polis does not specifically disclose, but Amidon teaches, further comprising: sending a voice over internet protocol call initiated by a first user within a chat room of the integrated communication network to a second user within the chat room or to a third party (conferences may comprise VoIP communications, col. 3, lines 4-11).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.
  
As per claim 5, claim 1 is incorporated and Polis discloses a chat room of the integrated communication network (see col. 13, lines 31-36).  Polis does not specifically disclose, but Amidon teaches, further comprising: sending a text message created by a first user within a chat room of the integrated (conferences may comprise textual messages such as instant message messages, col. 3, lines 4-11).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.

As per claim 6, claim 1 is incorporated and Polis discloses a chat room of the integrated communication network (see col. 13, lines 31-36).  Polis does not specifically disclose, but Amidon teaches, further comprising: displaying a list of participants within a chat room of the integrated communication network (see FIG. 4); and providing relationship information associated with each participant within the chat room (see FIG. 4 – 201a).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.

As per claim 9, claim 1 incorporated and Polis discloses a chat room of the integrated communication network (see col. 13, lines 31-36).  Polis does not specifically disclose, but Amidon teaches, wherein the determining includes determining whether one or more mutual friends (Joe and James have a mutual friend Vicky, see FIGs. 4 and 5) of the preselected friends of the user has created a chat room in one or more of the social networks associated with the user, if during the determining, a chat room of a mutual friend is identified and upon request by the user, connecting the user to a chat room of a mutual friend (user A initiates a social network conference, col. 10, lines 15-17; user D later comes online and is presented with the option of joining the conference, col. 15, lines 52-54; users…join a conference already in progress, col. 4, lines 28-29; user D later joins conference, col. 16, lines 1-5; conferencing system may support multiple conference formation options…users define conference parameters to create conferences, col. 13, lines 34-42); and if during the determining a chat room is identified and upon request by the user, connecting the user to one or more of the identified chat rooms (user D later comes online and is presented with the option of joining the conference, col. 15, lines 52-54; users…join a conference already in progress, col. 4, lines 28-29; user D later joins conference, col. 16, lines 1-5).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.  The examiner further notes that the applicant’s claim language “if….” in this method renders the limitation that follows as optional.  Therefore, the examiner strongly suggests amending the claim language to necessitate the last limitation in the claim.
 
As per claim 13, claim 1 is incorporated and Polis further discloses further comprising: 
streaming a video feed directly from a first electronic device in communication with the integrated communication network to a second electronic device in communication with the integrated communication system bypassing a video server of the integrated communication system (video messages such as video chat via streamed video, col. 3, lines 11-15; users of clients may send messages to one another via direct links such as 106 and 108 (instead of being routed by server or other intermediate devices), col. 8, lines 49-55).  

Claim 14 is an independent claim and Polis discloses a method, comprising: 
(acquiring, from a user, whatever is needed to facilitate the user’s log-in to each of their third party systems, col. 3, lines 13-17; third party systems include social network and instant messaging systems, see FIG. 5); 
receiving at the electronic device a list of preselected friends associated with the instant messaging networks and social networks associated with the user (view buddy lists from all accounts, col. 9, lines 33-41; retrieve friend’s list and screen names from social networking site, col. 5, lines 53-59); 

Polis does not specifically disclose, but Amidon teaches, receiving at the electronic device a list of chat rooms initiated by one or more of the preselected friends (user D later comes online and is presented with the option of joining the conference, col. 15, lines 52-54; users…join a conference already in progress, col. 4, lines 28-29), the list of chat rooms including one of no chat rooms or at least one chat room (the conference, col. 15, lines 52-54); and if at least one chat room is listed, selecting to join one or more of the at least one chat rooms listed (user D later comes online and is presented with the option of joining the conference, col. 15, lines 52-54; user D later joins conference, col. 16, lines 1-5).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.  The examiner further notes that the applicant’s claim language “if….” in this method renders the limitation that follows as optional.  Therefore, the examiner strongly suggests amending the claim language to necessitate the last limitation in the claim.

claim 15, claim 14 is incorporated and Polis further discloses creating a chat room for the user in the integrated communication network (chat room services, col. 13, lines 30-36).
	Polis does not specifically disclose, but Amidon teaches, further comprising: sending a request from the electronic device to the integrated communication system to create a chat room (user initiates a social network conference, col. 2, lines 57-61; a user may indicate that the user wishes to automatically create a new conference any time…col. 14, lines 22-23).
  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.

As per claim 16, claim 14 is incorporated and Polis discloses a chat room of the integrated communication system (see col. 13, lines 31-36).  Polis does not specifically disclose, but Amidon teaches, further comprising: receiving a list of participants within a chat room and an indication of the participants associated instant messaging or social networks (see FIG. 4); and receiving relationship information associated with each participant within the chat room (see FIG. 4 – 201a).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.

As per claim 17, claim 14 is incorporated and Polis further discloses further comprising: receiving at the electronic device a RSS feed from the integrated communication network (numerous potential secondary features such as…RSS feeds, col. 19, lines 53-62; col. 20, line 26).  

As per claim 18, claim 14 is incorporated and Polis further discloses a chat room (see col. 13, lines 31-36).  Polis does not specifically disclose, but Amidon teaches, further comprising: sending from the electronic device a text message created by a participant in a chat room to be sent to another participant in the chat room (conferences may comprise textual messages such as instant message messages, col. 3, lines 4-11).  

As per claim 19, claim 14 is incorporated and Polis further discloses a chat room (see col. 13, lines 31-36).  Polis does not specifically disclose, but Amidon teaches, further comprising: sending from the electronic device a greeting to at least one of a participant in the chat room or a third party (see FIG. 4 - 214).  

Claim 21 is an independent claim and Polis discloses an integrated communications system, comprising: 
a server (server system enabling user computer system to access other servers, abstract; see also col. 2, lines 50-61) configured to integrate communications within a chat room created by the server (chat room services, col. 13, lines 30-36) between a plurality of electronic devices and across a plurality of different instant messaging and social networks (IM friends of user in social networking site, col. 5, lines 53-55; instant message with buddies of user’s instant message accounts, col. 9, lines 34-39), 
the server configured to connect a first electronic device from the plurality of electronic devices to one or more instant messaging or social networks associated with a user of the first electronic device (the log-in engine can use the acquired information to automatically log the user computer system into each of their third party systems, col. 3, lines 14-17; third party systems include social network and instant messaging systems, see FIG. 5), 

(user D later comes online and is presented with the option of joining the conference, col. 15, lines 52-54; users…join a conference already in progress, col. 4, lines 28-29; user D later joins conference, col. 16, lines 1-5) or create a chat room (user initiates a social network conference, col. 2, lines 57-61; a user may indicate that the user wishes to automatically create a new conference any time…col. 14, lines 22-23).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polis and Amidon as applied to claim 1 above, and further in view of Ivashin, et al (Pub. No. US 2008/0091778 A1 hereinafter Ivashin).

As per claim 7, claim 1 is incorporated and Polis discloses a chat room of the integrated communication network (see col. 13, lines 31-36).  Polis does not specifically disclose, but Amidon teaches, displaying within a chat room of the integrated communication network a video feed of a first user (conferences may comprise video chat via streamed video, col. 3, lines 11-13).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.
(a much larger amount of screen space may be reserved for video of the speaking participants, para. [0003]; the local participant can control which components are displayed…and relative sizes, para. [0036]; Participant 1 larger than Participants 2 and 3, FIG. 3).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate Ivashin’s conferencing with Polis and Amidon’s chat room conferencing because it would have allowed for an enhanced flow and control of a meeting by a presenter (Ivashin, para. [0007]).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polis and Amidon as applied to claim 1 above, and further in view of Fridman, et al (Pub. No. US 2008/0059152 A1 hereinafter Fridman).

As per claim 8, claim 1 is incorporated and Polis discloses a chat room of the integrated communication network (see col. 13, lines 31-36).  Polis does not specifically disclose, but Amidon teaches, a text message sent by a user of a chat room (conferences may comprise textual messages such as instant message messages, col. 3, lines 4-11). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.
(translate incoming messages containing unknown, words, expressions, symbols, shortcuts, idioms, and the like, para. [0027]; e.g. “BRB”/”Be Right Back”, para. [0028]).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate Fridman’s message translations with Polis and Amidon’s chat room messages because it would have allowed for an increased universal understanding of specialized language and abbreviations within communications (Fridman, para. [0006]), thereby increasing the overall efficiency of the communication system overall.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polis and Amidon as applied to claim 1 above, and further in view of Popovich, et al (Pub. No. US 2005/0213747 A1 hereinafter Popovich).

As per claim 10, claim 1 is incorporated and Polis does not specifically disclose, but Amidon teaches, audio for each participant within the chat room (conferences may comprise audio messages such as voice chat via streamed audio content, col. 3, lines 8-9).   
Polis and Amidon do not specifically disclose, but Popovich teaches, further comprising: encoding the audio output at the electronic device to distribute the audio for each participant within the chat room to a selected speaker from a plurality of speakers coupled to the electronic device (select the percentage such that outputs of local speakers are proportionally more single-channel when the voice activity of local participants is concurrent with, or dominates, that of remote participants, and is proportionally more multi-channel when the voice activity of remote participants is dominating the audio conference, para. [0015], [0016]). 
.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polis and Amidon as applied to claim 1 above, and further in view of Hultkrantz (Pub. No. US 2011/0145868 A1 hereinafter Hultkrantz).

As per claim 11, claim 1 is incorporated and Polis and Amidon do not specifically disclose, but Hultkrantz teaches, automatically pausing an audio output of an audio or video file playing within a chat room upon voice recognition of a participant in a chat room (mute the audio content of the stream to allow the two users to talk to each other whilst the video content is playing, para. [0035]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to incorporate Hultkrantz’s communication network functionality with Polis and Amidon’s communication network conferencing/chat room because it would have allowed for a more efficient communication environment by allowing for users to more clearly communicate with each other, even as other audio is streaming within a conference.  

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polis and Amidon as applied to claim 1 above, and further in view of Ludwig, et al (Pub. No. US 2001/0044826 A1 hereinafter Ludwig).

claim 12, claim 1 is incorporated and Polis and Amidon do not specifically disclose, but Ludwig teaches, further comprising: during a presentation, inserting a cue point into a recorded video of the presentation to indicate a time and a location within the video where a page of the presentation has been changed (a utility used in multimedia calls and conferencing for capturing window or screen snapshots…by synchronizing events associated with a video stream to specific frame numbers of time codes, a multimedia call or conference can be recorded and reproduced in its entirety, para. [0183]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate Ludwig’s conferencing functionality with Polis and Amidon’s conferencing functionality because it would have allowed for a more overall efficient conferencing system through the incorporation of historical progressions as conferences are carried out.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polis and Amidon as applied to claim 14 above, and further in view of Chhatrapati, et al (Pub. No. US 2004/0243547 A1 hereinafter Chhatrapati).

As per claim 20, claim 14 is incorporated and Polis and and Amidon do not specifically disclose, but Chhatrapati teaches further comprising: sending from the electronic device a reminder to the user of the electronic device, the reminder being displayed at a specified time and date within the user's calendar program (the client may queue single-instance reminders through the interface by providing the desired delivery date and time, para. [0211]; see also FIG. 8-9).  
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Chhatrapati’s calendar program with Polis and Amidon’s user device because it would have allowed for a more flexible user device with various types of applications. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-19 of U.S. Patent No. 10,680,840 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because The claims of the instant application are broader than the Patent, and thus anticipated by the Patent.  For example, claim 14 of the instant application is anticipated by claim 13 of the Patent as follows:
Instant Application
Patent
14. A method, comprising: 
13. A method, comprising: 
sending from an electronic device to an integrated communication system information associated with a user's identification and password associated with one or more instant messaging networks or social networks; 
sending from an electronic device to an integrated communication system information associated with a user's identification and password associated with one or more instant messaging networks or social networks; 
receiving at the electronic device a list of preselected friends associated with the instant messaging networks and social networks associated with the user; 
receiving at the electronic device a list of preselected friends associated with the instant messaging networks and social networks associated with the user; 
receiving at the electronic device a list of chat rooms initiated by one or more of the preselected friends, the list of chat rooms including one of no chat rooms or at least one chat room; and
receiving at the electronic device a list of chat rooms initiated by one or more of the preselected friends, the list of chat rooms including at least one chat room; 

selecting to join a chat room from the at least one chat room listed; 
joining the chat room from the integrated communication system to connect the integrated communication system and the electronic device with the chat room from one or more instant messaging networks or social networks other than the integrated communication system; and
while the electronic device is connected to the chat room, streaming data from the electronic device directly to another electronic device connected to the chat room bypassing a video server of the integrated communication system.


Similarly, claim 15 of the instant application is anticipated by claim 14 of the Patent, claim 16 of the instant application is anticipated by claim 15 of the Patent, claim 17 of the instant application is anticipated by claim 16 of the Patent, claim 18 of the instant application is anticipated by claim 17 of the Patent, claim 19 of the instant application is anticipated by claim 18 of the Patent, and claim 20 of the instant application is anticipated by claim 19 of the Patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Pub. No. US 2008/0019353 A1 – generally teaches group conferencing between different chat systems.
US Patent No. 7,783,023 B2 – generally teaches a unified collaboration system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168.  The examiner can normally be reached on Mon-Fri: 9AM - 530PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BUI/Primary Examiner, Art Unit 2448